United States Court of Appeals
                      For the First Circuit


No. 13-2467

  CONNOR B., by his next friend Rochelle Vigurs; ADAM S., by his
next friend Denise Sullivan; CAMILA R., by her next friend Bryan
Clauson; ANDRE S., by his next friend Julia Pearson; SETH T., by
 his next friend Susan Kramer; and RAKEEM D., by his next friend
    Bryan Clauson, for themselves and those similarly situated,

                     Plaintiffs, Appellants,

                                v.

DEVAL L. PATRICK, in his capacity as Governor of the Commonwealth
 of Massachusetts; JOHN POLANOWICZ, in his capacity as Secretary
     of the Massachusetts Executive Office of Health and Human
       Services; and ERIN DEVENEY, in her capacity as Interim
   Commissioner of the Massachusetts Department of Children and
                              Families,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                              Before
                       Lynch, Chief Judge,
               Selya and Kayatta, Circuit Judges.


     Sara M. Bartosz, with whom Marcia Robinson Lowry, Rachel B.
Nili, Sarah T. Russo, Children's Rights, Mary K. Ryan, Daniel J.
Gleason, Jonathan D. Persky, and Nutter McClennen & Fish, LLP were
on brief, for appellants.
     Liza J. Tran, Assistant Attorney General, with whom Martha
Coakley, Attorney General of Massachusetts, was on brief, for
appellees.
     Andrew C. Glass, Stacey L. Gorman, and K&L Gates LLP, on brief
for Center for Public Representation, Juvenile Law Center,
Massachusetts Juvenile Bar Association, National Center for Youth
Law, and Youth Law Center, as amici curiae in support of
plaintiffs-appellants.


                        December 15, 2014
           LYNCH, Chief Judge.         There is a common understanding in

this case, shared by both the Commonwealth of Massachusetts and the

plaintiffs, that the Massachusetts Department of Children and

Families' (DCF) administration of the foster care system has flaws

and is in need of improvement. In some instances, these flaws have

led to horrific and heartbreaking outcomes for children.

           Plaintiffs, admirably concerned about foster children,

seek to have a federal court both order and oversee improvements.

"A   federal   court,   of   course,    must    identify   a   constitutional

predicate for the imposition of any affirmative duty on a State."

Youngberg v. Romeo, 457 U.S. 307, 319 n.25 (1982).             The plaintiffs

have articulated convincing moral arguments that Massachusetts

should do better. But they have not established, based on the

facts, that there have been constitutional violations as to the

class of foster children, so they are not entitled to an injunction

or federal court oversight.      Improvements in the system must come

through the normal state political processes. The problems are now

for the Governor and legislature of Massachusetts to resolve.

           Six   children    brought     this   class   action    in   federal

district court on behalf of about 8,500 children who are or will be

committed to Massachusetts foster care custody as a result of their

having suffered from abuse or neglect.            These six plaintiffs did

not seek individual relief, but relief on behalf of the class.

They asserted that DCF so exposes the plaintiff class to harm or


                                       -3-
the risk of harm that it violates various Amendments to the United

States Constitution, as well as the Adoption Assistance and Child

Welfare Act of 1980 (AACWA), 42 U.S.C. §§ 670 et seq.

           After the plaintiffs fully presented their evidence at

trial, and after the defendants examined two further witnesses but

before they put on their whole case, the district court granted

judgment on the record, under Fed. R. Civ. P. 52(c), for the

defendants on all claims. Connor B. ex rel. Vigurs v. Patrick, 985

F. Supp. 2d 129, 138 n.10, 166 (D. Mass. 2013).      The district

court's careful factual findings are supported by the record, and

the district court's legal conclusions contain no errors of law.

We affirm the district court's decision.

                                I.

A.   Litigation

           Suit1 was filed on April 15, 2010, against the Governor

of Massachusetts, the Secretary of the Executive Office of Health

and Human Services, and the Commissioner of DCF, in their official

capacities.   The defendants are alleged to have administered the

foster care system in violation of the substantive and procedural



      1
       The plaintiffs are represented by Children's Rights, a
nonprofit advocacy organization that has brought other similar
cases, among others. See Connor B., 985 F. Supp. 2d at 133 n.2;
see also, e.g., DG ex rel. Stricklin v. Devaughn, 594 F.3d 1188
(10th Cir. 2010) (affirming class certification in suit against
Oklahoma's foster care system); Cassie M. ex rel. Irons v. Chafee,
16 F. Supp. 3d 33 (D.R.I. 2014) (granting judgment for defendants
on the record in suit against Rhode Island's foster care system).

                                -4-
components of the Due Process Clause of the Fourteenth Amendment,

the constitutional right to familial association, and two rights

arising from the AACWA, all resulting in harm to foster children

while       in   DCF's   care.        Connor    B.,    985   F.   Supp.     2d   at    133

(summarizing allegations).               The plaintiffs' complaint sought a

broad       injunction    preventing      the    defendants       "from     subjecting

Plaintiff Children to practices that violate their rights."                           They

also sought highly specific injunctive orders which are set forth

in Appendix A.           These proposed orders contain subcategories,

including orders governing caseload limits, comprehensive training

programs,        assessments     of   additional       services    for    each   child,

monitoring,        visitation     rights,      case    plans,     quality    assurance

systems, performance-based contract monitoring, maintenance rates,

and appointment of expert monitors.                   In some of these areas, the

plaintiffs sought adoption of standards from private organizations

such as the Council on Accreditation and the Child Welfare League

of America.        Plaintiffs also sought their attorneys' fees, as well

as costs and expenses.2

                 The district court soon certified the desired class on

February 28, 2011. Connor B. ex rel. Vigurs v. Patrick, 272 F.R.D.

288, 291 (D. Mass. 2011).             The class consists of "all children who



        2
       See generally, e.g., Perdue v. Kenny A. ex rel. Winn, 559
U.S. 542 (2010) (discussing the calculation of attorneys' fees
after a consent decree in a class action by foster care children
against Georgia).

                                          -5-
have been (or will be) placed in the custody of [DCF] as a result

of a state juvenile court order adjudicating them in need of 'care

and protection' due to abuse or neglect by their parents," an

estimated 8,500 children.             Id. at 291-92. The district court

adopted an August 15, 2012, fact cutoff date for the liability

determination.        Connor B., 985 F. Supp. 2d      at 133 n.1.    The

defendants have not appealed the class certification order, so

whether this class was appropriately certified is not before us.3

               After extensive discovery, trial began on January 22,

2013.       Id. at 134.   At the close of plaintiffs' case, on April 30,

the defendants filed a motion for judgment on the record pursuant

to Fed R. Civ. P. 52(c).        Id.

               The district court granted the defendants' motion on

September 30 and issued an opinion on November 22.       See id. at 166.

It made a lengthy series of factual findings cataloging areas where

DCF needs to improve.        See id. at 138-56.    As the district court

noted, because it did not hear the defendants' complete case, its

findings may have overstated matters in favor of the plaintiffs.

See id. at 138 n.10.        It ultimately concluded that, though "DCF's



        3
       On August 20, 2010, the defendants moved to dismiss,
challenging both the district court's jurisdiction and the
sufficiency of the plaintiffs' complaint. See Connor B. ex rel.
Vigurs v. Patrick, 771 F. Supp. 2d 142, 151 (D. Mass. 2011). The
district court denied the defendants' motions on January 4, 2011.
Id. at 172. On December 3, 2012, the defendants also moved for
partial summary judgment, which the district court denied as a
matter of judicial economy. Connor B., 985 F. Supp. 2d at 134.

                                       -6-
management of foster care has been less than stellar," the facts

did not demonstrate class-wide constitutional violations, nor a

violation of the AACWA, and so injunctive relief was not warranted.

Id. at 162-66.    This appeal followed.

B.   Findings

            We first recount undisputed background material and

findings to set the context.    The history of both abused children

and efforts to improve the care of children in Massachusetts foster

care custody precedes the April 2010 filing of suit.    In 2006, in

reaction to several high-profile failures by DCF, the Massachusetts

state legislature established a committee to study the state's

child welfare system.     That committee issued a report entitled

"First, Do No Harm," which led to the enactment in July 2008 of

state legislation reforming DCF's approach to children in its care.

See 2008 Mass. Acts ch. 176.

            In June 2007, also before this litigation was brought, a

new Commissioner, Anthony "Angelo" McClain, arrived at DCF with a

mandate to modernize and transform the department. In May 2008, he

began development of a new strategic plan, involving a range of

ideas for improvement from public and private sources.     The goal

was to adopt a subset of those ideas, those that were consonant

with the state's context and complementary to DCF's existing

programs.    This planning process led to over 500 recommendations,

which the Commissioner prioritized and addressed. DCF then adopted


                                 -7-
some of those recommendations in the 2009 strategic plan and

initiated demonstrable efforts to implement them. For example, DCF

has made use of caseworkers more efficient and less abrasive for

families.    It reduced the number of caseworkers that dealt with

families at the initial screening, from three caseworkers to two,

and reassigned the third caseworker's responsibilities to the other

two.   This meant families could reduce the number of DCF workers

with whom they interacted and briefed on their situation. DCF also

extended    the   time    allotted   for    initial   screenings,   so   those

screenings could be more thorough and involve input from a broader

variety of people.        The goal of this process, as the Commissioner

explained at trial, was to institute "continuous efforts to get

better . . . each month, each quarter."               This effort preceeded

filing of this suit.

            Most of the severe abuses the six named plaintiffs

experienced while in DCF custody were before or during 2009.

Several of the six named plaintiffs suffered instances of rape,

sexual abuse, beatings, force-feeding, and maltreatment.                  For

example, Connor B. at age six was placed in a home with a teenager

known to be at risk for sexually abusing younger children and was

repeatedly raped.        Connor B., 985 F. Supp. 2d at 141.    The teenager

was removed and DCF revoked the license of the facility.            Id.    The

district court provided a fuller description of these abuses. Id.;




                                      -8-
see    also     Connor    B.,    272    F.R.D.       at   291-92      (recounting     the

allegations of each named plaintiff from the complaint).

               DCF has continued its modernization efforts since the

filing    of    this     lawsuit.       For    example,     DCF       is   updating   its

assessment protocols for its delivery of services to focus on the

child's current well-being and to yield "practical actionable

information," drawing from two national clinical approaches.

               It is also true that DCF took over $100 million in budget

cuts     over    the     five      years      following     the       2008   recession.

Nonetheless,      after     suit    was     brought,      DCF    developed     a   second

strategic plan, for 2012-15, seeking to build on the first set of

process and structural improvements and to improve the content of

care.

               DCF's   strategic       plan    has   also       led   to   progress   and

improvements for children in DCF's care.                  For the years since 1997

for which federal data is available, over 98% of children in the

foster care system did not suffer from any abuse or neglect.

Connor B., 985 F.3d at 139-40.                Of the one-to-two percent who did

suffer one incident of abuse, it has become more unlikely they will

suffer a second instance.                  In 2009, about 88% of that small

percentage of children who did suffer an incident of abuse or

neglect made no second supported allegation of abuse or neglect

within the next year.           By 2011, 92% of that one-to-two percent who

had been abused once in custody did not suffer further abuse.


                                            -9-
             DCF's strategic plan identified as a problem that it

lagged behind other states in its rate of placing children with

family ("kinship placement").            At trial, the Commissioner admitted

falling     short    of    the   state    statutory        standard    for    kinship

placement.4    The reason was, in part, because the children's family

members   often     encountered     challenges        in   the   background     check

process, for example due to a past criminal conviction.                           In

response,     as    part   of    what    DCF    has   called     the   "Kin    First"

initiative, DCF made it easier for family members to get background

check waivers, which helped increase the number of children in

kinship placements from 20% to between 27% and 28% over the course

of the 2009 strategic plan.              The number of children in family

settings who are also in kinship placements increased to between

55% and 60% over the same time.                 That progress has been noted.

Massachusetts officials, including the Secretary of the Executive

Office of Health and Human Services, recognized DCF for its self-



     4
        By statute and regulation, Massachusetts expresses a
preference for placement of children with their kin when doing so
is in the best interests of the child. See Mass. Gen. Laws ch.
119, § 23(c) ("Whenever the department places a child in foster
care, the department shall immediately commence a search to locate
any relative of the child or other adult person who has played a
significant positive role in that child's life in order to
determine whether the child may appropriately be placed with that
relative or person if, in the judgment of the department, that
placement would be in the best interest of the child." (emphasis
added)); 110 Mass. Code. Regs. § 7.101(2) (2014) ("The Department
shall consider, consistent with the best interests of the child,
the following placement resources in the following order: (a)
placement with a kinship family . . . ." (emphasis added)).

                                         -10-
directed improvement efforts in 2012 and 2013, and the federal

government selected DCF to participate with a handful of other

states in a pilot program and awarded DCF a grant to train its

stakeholders on trauma-informed practices.

          Turning to additional findings from the district court's

opinion, which we do not repeat in full, they reach a wide swath of

DCF's activities.5   For example, the court found that children in

DCF custody6 receive "relatively rare" visits from their family.

Id. at 142-43. "DCF regularly makes use of a variety of short-term



     5
       The plaintiffs offered evidence from studies conducted by
the Children's Research Center, expert testimony, testimony of DCF
officials, federal reporting, and standards established by national
child welfare organizations. See Connor B., 985 F. Supp. 2d at
136-40 & n.10.
     6
       A child might enter DCF custody by means of three different
procedures, as relevant here, going through the state court system.
First, the normal procedure to commit a child to custody requires
notice, an independent investigation, a hearing, and a judicial
determination that the parent is unfit by clear and convincing
evidence.   See Mass. Gen. Laws ch. 119, §§ 24-26; Adoption of
Carlos, 596 N.E.2d 1383, 1388-90 (Mass. 1992).         Second, the
emergency procedure allows transfer of a child to 72-hour custody
if "the court is satisfied after [someone] testifies under oath
that there is reasonable cause to believe that: (i) the child is
suffering from serious abuse or neglect or is in immediate danger
of serious abuse or neglect; and (ii) that immediate removal of the
child is necessary to protect the child. . . ." Mass. Gen. Laws
ch. 119, § 24.     Finally, the procedure for temporary custody
pending the statutory hearing requires that a court first certify
that "continuation of the child in [the child's] home is contrary
to [the child's] best interests and" DCF attempted to "prevent or
eliminate the need for removal from the home." Id. §§ 25, 29C. At
all these proceedings, the child and the parent have the right to
counsel. Id. § 29. See generally Kindregan, Jr. et al., 3 Mass.
Prac., Fam. Law & Prac. § 87.1 (4th ed.) (summarizing these
procedures).

                               -11-
placements," which "disrupt the lives of children in care." Id. at

143. Only "between 43% and 50% of children received monthly visits

from [] caseworkers," and the court acknowledged that there is "a

correlation [] between the frequency of caseworker visits and

favorable foster care outcomes."      Id. at 146.      Fewer than 20% of

children receive a timely medical screening on entry into foster

care.   Id. at 148.     Up to 35% of children lack an individualized

case plan for their time in foster care, and many of the remainder

have incomplete case plans.     Id. at 155.

              The court also found that these shortfalls are far from

the   whole    story.    Most   notably,   DCF   has   consistently   and

successfully protected about 99% of children in its care from

maltreatment.     Id. at 140 (citing data from 2006 to 2011).     Though

DCF lags behind other states and national metrics in (a) the number

of children who suffer from maltreatment in foster care, (b) the

rate of children who reenter foster care after leaving it, and (c)

caseworker caseloads, DCF has improved in each of these categories.

See id. at 140, 145-46, 151-52.       Similarly, though DCF has been

subject to federally mandated improvement plans under the Social

Security Act and its regulations, see 45 C.F.R. § 1355.35, each

time the state has satisfied those plans.




                                  -12-
                                         II.

            We review the district court's findings of fact for clear

error,    and    the   governing   legal        issues    de   novo.7      Powell    v.

Alexander, 391 F.3d 1, 7 (1st Cir. 2004). "An inquiry into whether

current [institutional] conditions constitute an ongoing violation

of a federal right comprises a mixed question of fact and law, the

answer to which we review along a degree-of-deference continuum,

ranging    from    plenary      review    for     law-dominated         questions    to

clear-error      review   for    fact-dominated          questions."       Healey    v.

Spencer, 765 F.3d 65, 73-74 (1st Cir. 2014) (quoting Morales

Feliciano v. Rullán, 378 F.3d 42, 52-53 (1st Cir. 2004)) (internal

quotation marks omitted). Accordingly, we review "the legal labels

applied to facts" more closely than we traditionally review factual

findings, though "often with some deference to the district judge."

Battista v. Clarke, 645 F.3d 449, 454 (1st Cir. 2011).                              The

plaintiffs do not generally dispute the district court's factual

findings.       Their real dispute is with the legal conclusions that

should be drawn from those findings.




     7
       Judgment on the record is appropriate when "a party has been
fully heard on an issue during a nonjury trial and the court finds
against the party on that issue."      Fed. R. Civ. P. 52(c); see
Morales Feliciano v. Rullán, 378 F.3d 42, 59 (1st Cir. 2004).
"[T]he court's task is to weigh the evidence, resolve any conflicts
in it, and decide for itself in which party's favor the
preponderance of the evidence lies." 9C Miller et al., Fed. Prac.
& Proc. Civ. § 2573.1 (3d ed. 2014).      There was no Rule 52(c)
error.

                                         -13-
           We choose to write narrowly.    As Justice Souter has

noted, courts should avoid, if possible, turning "fresh furrows in

the 'treacherous field' of substantive due process."     Troxel v.

Granville, 530 U.S. 57, 76 (2000) (Souter, J., concurring in the

judgment) (quoting Moore v. City of East Cleveland, 431 U.S. 494,

502 (1977) (opinion of Powell, J.)).      The parties dispute the

appropriate legal standard the plaintiff class has to meet to show

a constitutional violation, specifically whether the plaintiffs

must show that the defendants' treatment of children "shocks the

conscience," see Cnty. of Sacramento v. Lewis, 523 U.S. 833, 846

(1998), or whether it suffices that they have met a different

standard under   Youngberg v. Romeo, 457 U.S. 307 (1982).    We have

no need to decide that legal question because the plaintiffs'

evidence does not establish that even the Youngberg standard is

met. Our conclusions are similarly narrow on the remaining claims.

                               III.

A.   Substantive Due Process Claim

           The Due Process Clause imposes a duty on the state for

the "safety and general well-being" of an individual when the state

affirmatively "restrain[s] the individual's freedom to act on his

own behalf -- through incarceration, institutionalization, or other

similar restraint of personal liberty."     DeShaney v. Winnebago

Cnty. Dep't of Soc. Servs., 489 U.S. 189, 200 (1989).       Notably,

this duty does not arise from "the [s]tate's knowledge of the


                               -14-
individual's predicament or from its expressions of intent to help"

the individual.    Id.   The parties agree on this.

            Whether the state deprived an individual of "freedom to

act on his own behalf," and so is subject to a correlative

constitutional duty, is often described as whether a "special

relationship" exists between the state and the individual. J.R. v.

Gloria, 593 F.3d 73, 79 (1st Cir. 2010) (quoting Rivera v. Rhode

Island, 402 F.3d 27, 34 (1st Cir. 2005)) (internal quotation marks

omitted).     Though we have never held that such a relationship

exists between the state and children in foster care, we have

assumed so arguendo.     See Gloria, 593 F.3d at 80.   We do so again

here.

            The district court found that the special relationship of

foster care entails a duty on the state to provide for six

particular rights: (1) to a safe living environment, (2) to

services necessary for the children's physical and psychological

well-being, (3) to treatment and care consistent with the purpose

of their entry into the foster case system, (4) to custody only for

such time as is necessary, (5) to receipt of care and treatment

through the exercise of accepted professional judgment, and (6) to

the least restrictive placement.        Connor B., 985 F. Supp. 2d at

158-59.     We need not and do not resolve whether the Constitution

offers such broad positive guarantees.         The defendants do not

challenge the district court's holding, so we will also assume


                                 -15-
arguendo that these six areas constitute an appropriate framework

for analysis.

           The Supreme Court has explained that executive branch

actors violate an individual's constitutional rights only if they

engage in conduct that "shocks the conscience." Lewis, 523 U.S. at

846; see Gloria, 593 F.3d at 79-80.          In particular, Lewis makes

clear that harm caused by officials' negligence categorically

cannot be a Due Process violation.         Lewis, 523 U.S. at 848-49.

           Sixteen years before Lewis, in Youngberg, the Supreme

Court found cognizable certain limited substantive due process

claims by an adult involuntarily committed in a state institution

for the intellectually disabled.           In Youngberg, the plaintiff

claimed due process rights to "safe conditions of confinement,"

"freedom from bodily restraints," and "training or 'habilitation.'"

457 U.S. at 309.       The Court affirmed the first two as historic

liberty interests.      Id. at 315-16.      As to the third, though the

state had a duty to provide "certain services and care" to those

involuntarily in its custody, the state also "necessarily has

considerable discretion in determining the nature and scope of its

responsibilities," including discretion in choosing among aspects

of a problem to approach at a given time.        Id. at 317.    The Court

found only that the state owed the plaintiff "minimally adequate or

reasonable training to ensure" his other liberty interests, rather

than   finding   an   independent   "general   constitutional   right   to


                                    -16-
training per se" or treatment that would enable the plaintiff to

achieve his "maximum potential."        Id. at 318-19 & n.23.

             Even those established liberty interest rights were "not

absolute."     Id. at 320.       The issue was "not simply whether a

liberty interest has been infringed but whether the extent or

nature of the restraint or lack of absolute safety is such as to

violate due process."         Id.    Importantly, the Court held that

"liability     may    be   imposed   only   when   the   decision   by   the

professional     is   such   a   substantial   departure    from    accepted

professional judgment, practice, or standards as to demonstrate

that the person responsible actually did not base the decision on

such a judgment."      Id. at 323.    This is what is referred to as the

Youngberg standard.

             Whatever tension there is between the Youngberg standard

and the Lewis shocks-the-conscience test8 is of no moment here.

The district court found, on the facts, that neither standard was




     8
       The plaintiffs urge that these cases, read together, show
that the Youngberg standard is the definition of conscience-
shocking conduct in the context of those involuntarily committed --
including both the plaintiff in Youngberg and the class here.
Rejecting that argument, the district court adopted a "new, two-
pronged approach," requiring the plaintiffs to prove both that the
defendants' conduct violated the Youngberg standard "and that such
conduct shocks the conscience." Connor B., 985 F. Supp. 2d at 160
(quoting Connor B., 771 F. Supp. 2d at 163) (internal quotation
mark omitted). On appeal, the defendants vigorously defend the
district court's rule.

                                     -17-
met. It suffices that we agree that the Youngberg standard was not

met and do not go further.9

          Youngberg also requires that courts presume that the

decisions of qualified professionals -- like the administrators of

DCF -- are valid.10 457 U.S. at 323. Liability is appropriate only

when the professionals' decision is "such a substantial departure

from accepted professional judgment, practice, or standards as to

demonstrate that the person[s] responsible actually did not base

the decision on such a judgment."         Id.   Such deference to state

officials is appropriate to minimize undue "interference by the

federal   judiciary   with   the    internal    operations   of   [state]

institutions," as "[i]t is not appropriate for the courts to



     9
       Plaintiffs also argue that the district court improperly
adopted a mens rea requirement for the Youngberg test by using the
term "wanton." Connor B., 985 F. Supp. 2d at 160 (construing the
standard to require "the most wanton abandonment of caretaking
responsibilities," rather than "mere deviance from professional
norms").   We disagree.     Reading the opinion as a whole, the
district court did not misapprehend the correct standard, though
its choice of colorful language was unfortunate. The court applied
the correct Youngberg standard, focusing on objective measures of
DCF's performance, not the state of mind of the actors.
     10
        This is not a typical Youngberg case, in which the
plaintiffs challenge a professional's particular decision or
practice that applies to them, like the medical protocols in
Youngberg itself. See, e.g., Santana v. Collazo, 793 F.2d 41, 42
(1st Cir. 1986) (describing challenge to use of isolation at
juvenile detention facility).    Nonetheless, administration of a
foster care system is a matter of professional judgment, similarly
involving specialized expertise and professional norms. See, e.g.,
Connor B., 985 F. Supp. 2d at 136-38 (describing the credentials
and expertise of individual professionals and institutions
appearing at trial).

                                   -18-
specify which of several professionally acceptable choices should

have been made."         Id. at 321-22 (quoting Romeo v. Youngberg, 644

F.2d 147, 178 (3d Cir. 1980) (Seitz, C.J., concurring)) (internal

quotation mark omitted).          As the Court explained in Lewis, "the

Fourteenth Amendment is not a 'font of tort law to be superimposed

upon    whatever    systems     may   already      be    administered         by    the

States . . . .'"     523 U.S. at 848 (quoting Paul v. Davis, 424 U.S.

693, 701 (1976)).

            We agree that the six individual plaintiff children were

in fact harmed.     But the plaintiffs do not ask for a determination

as to whether the constitutional rights of those six were violated.

This    lawsuit    was    not   framed     to   bring   relief      to    the      named

plaintiffs, but to obtain class-wide federal injunctive relief

mandating federal court oversight of the enormously complex state

foster care system.

            The    DCF,     apart     from      being    subject         to   federal

constitutional obligations, has duties imposed by state statutes

and regulations.     But violation of a state law duty is not a ground

on which to award federal injunctive relief. And there is no claim

that there is a constitutional infirmity in any relevant state law.

            The    plaintiffs       have     sought     to   take    aspirational

statutory, regulatory, and private standards11 as to a variety of


       11
        The district court extensively discussed the regulatory
structure and sources of child welfare standards in its opinion,
and we refer the reader to that. See Connor B., 985 F. Supp. 2d at

                                      -19-
topics within the overall complex of foster child care and convert

each of them to constitutional requirements.       The district court

correctly rejected that attempt, as do we.

           This is not a case in which the plaintiffs have shown

that the DCF has engaged in particular practices which have already

caused direct harm to the entire class or even a majority of the

class.   Nor have the plaintiffs shown that the Youngberg standard

has been met on existing conditions. The assertion also fails that

the present deficiencies mean that the children are exposed to an

incrementally   greater   risk   of     future   harm,   and   harm   of

constitutional dimensions.   That there may be deficiencies yet to

be fully addressed does not establish that there has been a

constitutionally cognizable increased risk of class-wide harm, much

less that the Youngberg standard has been satisfied.

           There are good reasons class-wide challenges to a state

agency's entire set of practices for care of foster children are

difficult to bring successfully.        As Youngberg states, "there

certainly is no reason to think judges or juries are better



136, 139-40, 142-51, 153-56. However, the federal standards were
intentionally set above the performance of most states -- at the
75th percentile of states -- specifically to push states to improve
against that benchmark. Id. at 139 n.13; see Title IV–E Foster
Care Eligibility Reviews and Child and Family Services State Plan
Reviews, 65 Fed. Reg. 4020, 4025 (Jan. 25, 2000) (codified at 45
C.F.R. pts. 1355–1357) ("We recognize that we have set a high
standard. However, we think it is attainable and that our overall
approach for moving States to the standard through continuous
improvement is sound.").

                                 -20-
qualified than appropriate professionals in" administering an

institution.     457 U.S. at 322-23.      Judicial review is "limit[ed],"

to prevent "interference by the federal judiciary with the internal

operations of these institutions."            Id. at 322.     The presumptive

correctness of the decisions of professionals is "necessary to

enable      institutions   of   this     type   --   often,    unfortunately,

overcrowded and understaffed -- to continue to function."              Id. at

324.

             The plaintiff class has failed to show that the district

court's findings of fact and ultimate conclusions are clearly

erroneous.     The bottom line of the findings is that in all but one

year of the period 2006-11, more than 99% of children in DCF foster

care custody were safe from abuse and neglect while in custody.

Connor B., 985 F. Supp. 2d at 140.12            Where DCF was not able to

prevent maltreatment from occurring, the court found DCF "acted

reasonably when such events took place by removing the foster child

from the harmful environment."          Id. at 161.

             The fact that a child reenters foster care again after

release from custody does not establish that there has been a

constitutional violation -- in fact, the best interests of the

child may require it.      Even using that as a metric, reentry rates

for children who have previously been in foster care have dropped


       12
        And even in its worst year, Massachusetts missed the
national standard set by the federal government by less than one
percent. Connor B., 985 F. Supp. 2d at 139-40, 160-61.

                                       -21-
from 22.3% in 2000-01 (compared to the national standard of 8.6%)

to between 15% and 16% for years between 2006 and 2011 (close to

the national medians fluctuating between 11.8% and 15%).      Id. at

145-46. Indeed, DCF has improved on a variety of metrics in recent

years, including kinship placements, caseworker caseloads, and

prevention of repeat incidence of maltreatment.13

          The district court noted that placement problems could be

"traced to a single root cause:" the "severe shortage in the number

of foster homes."    Id. at 144.    It also noted that increasing the

number of foster homes would not necessarily itself resolve the

ongoing placement difficulties. Id. at 144-45 (explaining the need

to recruit foster homes with particular characteristics, like the

ability to handle certain types of behavior, to meet each child's

individual needs).    As the defendants observed at oral argument,

insofar as DCF has fallen short of federal requirements, it has

also fully implemented the attendant federally imposed improvement

plans.

          The court did not accept the plaintiffs' assertions that

DCF officials had unconstitutionally mismanaged the system, or that

DCF officials engaged in substantial departures from professional



     13
       While the plaintiffs view DCF's conduct through the lens of
their class, DCF exercises its professional judgment to improve the
system as a whole, which encompasses children far beyond the class.
DCF's efforts to improve its screening process before children
enter foster care custody, as discussed above, buttress the
defendants' case.

                                   -22-
judgment, and that mismanagement had caused harm to the class.                 It

found the plaintiffs have not proven "institutional" failings as to

the class.        Id. at 162.    We agree.     Having reviewed the voluminous

record,        the   evidence    simply    does    not    show   that    DCF   has

substantially departed from accepted professional judgment, much

less that it departed so substantially as to show that such

judgment was not exercised.               See Youngberg, 480 U.S. at 323.

Plaintiffs also say the district court erred in not separately

analyzing the "risk of harm" as it was required to do in an

injunctive relief case.           Again, we do not agree that the court

failed to conduct such an analysis.14

                The district court observed that, though DCF has failed

to comport with national standards and its internal policies, such

data "do not reveal the entire picture."             Connor B., 985 F. Supp.

2d at 160.        DCF is actively improving, and the Due Process Clause

does not require that the defendants instantly fix all deficiencies

in the foster care system.

                Plaintiffs emphasize that the defendants have allowed

some deficiencies to persist as to some problems after identifying

them.        DCF has admittedly corrected other problems, and plaintiffs

do   not      suggest   that    the   defendants   have    failed   to   exercise



        14
       We do not accept the argument that being in the bottom of
a list of states, without more, provides strong evidence of a
constitutional violation. Once a list is established, there is
always someone at the bottom.

                                        -23-
professional judgment in ordering improvements over time, or in

deciding which deficiencies to address first.         Instead, plaintiffs

characterize these improvements as no more than "preliminary" and

inadequate in light of the scope of the problem.              A state is not

required to "choose between attacking every aspect of a problem or

not attacking the problem at all."            Youngberg, 457 U.S. at 317

(quoting Dandridge v. Williams, 397 U.S. 471, 486-87 (1970))

(internal quotation marks omitted).

            Not only has class-wide liability not been shown, itself

a needed precursor to any relief, but plaintiffs have also not met

the   requirements   for      injunctive   relief.    See     eBay   Inc.    v.

MercExchange, L.L.C., 547 U.S. 388, 391 (2006) (describing the

equitable requirements for injunctive relief). To grant injunctive

relief notwithstanding DCF's concrete, good faith improvements is

precisely   the   kind   of    substitution   of   judicial    judgment     for

professional judgment that Youngberg prohibits, especially in light

of the "sensitive federalism concerns" at play in institutional

reform litigation.       See Horne v. Flores, 557 U.S. 433, 448 (2009)

(noting in a different context that "[f]ederalism concerns are

heightened" when relief would "dictat[e] state or local budget

priorities").

            The plaintiffs offer a final argument that the court's

several mentions of budgetary constraints on DCF constitutes legal

error justifying automatic reversal.          They cite Watson v. City of


                                    -24-
Memphis,   373      U.S.   526     (1963),     among    other    cases,       for   the

proposition that "vindication of conceded constitutional rights

cannot be made dependent upon any theory that it is less expensive

to deny than to afford them."              Id. at 537.

           More precisely, plaintiffs say the court committed legal

error by "elevating fiscal considerations to a defense in a

constitutional case where fundamental rights have been shown to be

violated."    We need not consider that legal proposition, because

the premise is not true.           That is not what Judge Young did.

           The district court found there were no constitutional

violations.      It did not find that there were violations but that

they were caused and so excused by budgetary constraints. It began

its   conclusions     of    law    by   explaining      that    its    role    is   "to

adjudicate    the    claims       before    it,   []    external      considerations

notwithstanding."          Connor B.,        985 F. Supp. 2d at 158.                 It

explicitly cited the same sentence from Watson v. City of Memphis

that the plaintiffs quoted above.                 Id.    In the substantive due

process section, its discussion of "financial and administrative

constraints" comes after its conclusion, based on the record, that

"it is not clear that the Defendants' behavior has sunk to a level

warranting injunctive relief."                Id. at 160-61.           Finally, the

district court decided that, in light of the "mixed record,"

including DCF's improvements in certain areas, it "respectfully

declines to substitute its judgment for that of duly elected


                                        -25-
Massachusetts lawmakers."                  Id. at 162.          In the portion of the

opinion          dealing      with   payments     to    homes    that   take     in   foster

children, the district court expressly discussed its willingness to

find     the       defendants        liable     should    they    "fall     substantially

below        .    .     .    guidelines    in     the    coming    months      or     years,"

notwithstanding budgetary pressures.                      Id. at 165-66.         The court

committed no error.15

B.   Other Claims

                  The plaintiffs' three other legal claims fail for similar

reasons.

                  1. Familial Association

                  The       plaintiffs    claim    that    the    defendants'         conduct

violated          their      independent      constitutional       right    to      familial

association.                "[T]he Supreme Court has recognized an abstract

fundamental liberty interest in 'family integrity' . . . ."

Watterson v. Page, 987 F.2d 1, 8 (1st Cir. 1993) (citing Frazier v.

Bailey, 957 F.2d 920, 292-30 (1st Cir. 1992) (collecting cases)).

That interest typically arises in cases concerning parents' rights


        15
        The plaintiffs are wrong to suggest that a state's fiscal
constraints are irrelevant.      In Youngberg itself, the Court
explained that the decisions of professionals are presumptively
valid in part because such a presumption is "necessary to enable
institutions of this type -- often, unfortunately, overcrowded and
understaffed -- to continue to function." 457 U.S. at 324.
Youngberg also noted that in Parham v. J.R., 442 U.S. 584, 599-600
(1979), a procedural due process case, the balancing of an
individual's liberty interests against those of the state includes
"the fiscal and administrative burdens [which] additional
procedures would entail." Youngberg, 457 U.S. at 321.

                                                -26-
to decide "the care, custody, and control of their children."

E.g., Troxel, 530 U.S. at 66 (2000) (plurality opinion); Hatch v.

Dep't for Children, Youth, & Their Families, 274 F.3d 12, 20 (1st

Cir. 2001).   That parental interest is not the direct issue here,

as the state courts have granted custody here to DCF, not the

parents.   This is not a case in which we are asked to assess a

parent's challenge to the state's removal of a child from the

parent's custody. Rather, the challenge here is to the adequacy of

the state's efforts to maintain family contacts after it has

properly removed a child.

           It is also true that the Supreme Court and this court

have used language expressing an interest in familial integrity,

privacy, and association in broader terms than that of parents

having control of their children. See, e.g., M.L.B. v. S.L.J., 519

U.S. 102, 119 (1996) (explaining that "the interest of parents in

their relationship with their children is sufficiently fundamental

to come within the finite class of liberty interests protected by

the Fourteenth Amendment" (quoting Santosky v. Kramer, 455 U.S.

745, 774 (1982) (Rehnquist, J., dissenting) (internal quotation

marks omitted))); Stanley v. Illinois, 405 U.S. 645, 651 (1972)

("The integrity of the family unit has found protection in the Due

Process Clause of the Fourteenth Amendment . . . ." (citations

omitted)); Parker v. Hurley, 514 F.3d 87, 102 (1st Cir. 2008)

(citing M.L.B., 519 U.S. at 116) ("The due process right of


                               -27-
parental autonomy might be considered a subset of a broader

substantive due process right of familial privacy."); Carter v.

Lindgren, 502 F.3d 26, 30 (1st Cir. 2007) (discussing the "right to

familial integrity" regarding parental custody).

           The scope of this interest in familial integrity is far

from clear.   See Payne-Barahona v. Gonzáles, 474 F.3d 1, 3 (1st

Cir. 2007) (noting that the family integrity cases "are notable for

the division of views in most of the cases and for the difficulty

of fitting the analyses or results into a coherent pattern").   It

is clear that the interest is a limited one.   In particular, it is

balanced against the state's right to investigate allegations of

abuse or neglect and take appropriate remedial action. See Carter,

502 F.3d at 30; Hatch, 274 F.3d at 20-22.

           The district court found that this family integrity

"right" is only "implicated when children [in custody] are denied

any meaningful contact with family members."     Connor B., 771 F.

Supp. 2d at 164 (rejecting the "any contact" standard as too

stringent); accord Connor B., 985 F. Supp. 2d at 163. The district

court also viewed this interest "through the lens of substantive

due process, as the former is derived in whole or in part from the

latter."   Connor B., 985 F. Supp. 2d at 163.       The plaintiffs

challenge neither of these characterizations, so we accept them

arguendo. Indeed, it is not clear that this argument adds anything

to the substantive due process claim.


                               -28-
            The plaintiffs' principal argument on appeal is that the

district court denied relief on this right to meaningful family

contact for children in DCF care solely due to DCF's budgetary

constraints.       Not so.     Viewing this right through the lens of

substantive       due    process,    at    issue     is   DCF's   application    of

professional judgment in administering the relationship between the

children in its custody and their families.

            The     plaintiffs      argue     that    DCF   has   a   affirmative

constitutional duty to facilitate parental and sibling visitation.

Even   if   so,    the    district    court       found   Massachusetts   was    in

substantial conformity with federal statutory law under the Social

Security Act based on the first round of federal assessments.                   Id.

at 142, 163-64.          That compliance with the statute undercuts any

claim of a constitutional violation during this time period.

            The plaintiffs then focus on the fact that Massachusetts

was found in need of improvement by the Children's Bureau of the

Department of Health and Human Services in its second round of

assessments, completed in 2007.             Id. at 142, 163-64.        Similarly,

the district court extrapolated from the plaintiffs' study of DCF

case files from 2009-10 to find that only 20.9% of children

received consistent monthly visits from siblings, and 37.6% from

parents.    Id. at 142-43, 163-64.               But DCF represents that it has

complied with the improvement plan derived from that federal

review, and the plaintiffs do not suggest otherwise.


                                          -29-
           Indeed, it would be irresponsible of DCF to provide

family access in certain situations. By definition, the class

members are those children who have been removed from their

families because a state juvenile court has reviewed testimony and

determined that they suffered abuse or neglect at their parents'

hands or those of the relevant supervisory adult.           Connor B., 272

F.R.D. at 291; Connor B., 771 F. Supp. 2d at 150.           The plaintiffs

do not quantify the number of children for whom family visits are

appropriate but unprovided.

           DCF's approach to familial integrity is also much broader

than the visitation interest pressed by the plaintiffs.               DCF has

made efforts to improve its initial screening protocols with the

aim of improving DCF's working relationship with those families.

Similarly, while the district court recognized that DCF failed to

place children with siblings or near families in about a third of

cases, children with siblings in foster care are often placed with

at least one sibling for at least part of their time.            Connor B.,

985 F. Supp. 2d at 142-43.

           Kinship placements, as described earlier, are a present

and ongoing locus of DCF improvements. To the extent that children

are not placed with their kin, it is in part because not all

children   have   kin   with   whom    they   could   properly   be   placed,

particularly in light of the other factors (like those related to

child safety) which bear on the placement decision. See Connor B.,


                                      -30-
985 F. Supp. 2d at 142 (citing 110 Mass. Code Regs. §§ 7.108,

7.113) (explaining considerations other than kinship that affect

the placement choice).

          The record does not show that the plaintiff class is

denied any meaningful contact with their family members on a

class-wide basis, nor that any purported failure on the part of DCF

to facilitate familial contact is a substantial departure from

accepted professional judgment. To the contrary, it shows that DCF

exercised professional judgment in administering its system with

reference to familial association, and the federal government has

found it adequate.

          2.   Procedural Due Process

          The plaintiffs also appeal the district court's denial of

their federal procedural due process claim.   The plaintiffs argue

that there are four protected rights as to children in custody to

which procedural due process must attach.     Those rights are (1)

rights in relation to "placement of children in private families;

early and periodic screening, diagnostic and treatment standards;

individualized health care plan," (2) the right to a medical

passport, (3) rights to sibling visitation, and (4) the right to be

considered for placement with relatives or similar persons. Connor

B., 985 F. Supp. 2d at 164. We will assume arguendo that these

rights may ground a constitutional claim.




                               -31-
              The plaintiffs' claim is that advance written notice of

DCF's intent to "deny, reduce, or terminate services" -- which is

required by the state regulations governing DCF, 110 Mass. Code

Regs. § 8.01(1) -- is "not uniformly and consistently provided."

Another state regulation also grants children in DCF custody the

right    to   appeal,   inter    alia,   "the   suspension,   reduction,   or

termination of a service."          110 Mass. Code Regs. § 10.06(3).

Under the relevant state law, those hearings "shall be scheduled"

within 90 days.      Id. § 10.10(2) (2011); see id. § 10.10(1)(2014)

(using a 65-day deadline). But DCF has not met those state law

requirements. Fair hearings are subject to "overwhelming backlogs"

such that they are rarely held within the regulatory time frame.

Connor B., 985 F. Supp. 2d at 156, 164.

              Even so, the plaintiffs' evidence does not suffice to

establish a violation of any federal procedural due process right.

The plaintiffs do not allege that DCF's policies regarding these

rights are inadequate.      When DCF deviates from those policies, it

is a mistake.      Such mistakes under state law do not constitute a

violation of federal due process, especially in light of the

state's fair hearings.          See, e.g., San Gerónimo Caribe Project,

Inc. v. Acevedo-Vilá, 687 F.3d 465, 478-81 (1st Cir. 2012) (en

banc).

              Beyond that, the plaintiffs have not explained, as they

must, why hearings within 90 days (or 65 days), rather than


                                     -32-
hearings on a longer time frame, are constitutionally required to

prevent erroneous deprivations of rights, nor why enforcement of

the regulatory limit they suggest instead is an appropriate burden

to impose on the state.          See Mathews v. Eldridge, 424 U.S. 319, 335

(1976).     Here, as in the substantive due process inquiry, we are

mindful     of    the    practical    reality     that    imposing    a    series    of

constitutional procedural requirements on an "overcrowded and

understaffed" institution consisting of individuals with "widely

varying needs and problems" could prevent the institution from

continuing to function.            Youngberg, 457 U.S. at 324; see also id.

at    321   (linking       the   substantive     and     procedural   due    process

analyses'        balance    between   individual       interests     and   society's

demands).

             The plaintiffs respond by arguing that any delay in

giving children the prophylactic protections described above can

lead to irreparable harm, so the defendants should at a minimum be

held   to   the       regulatory   time   limit.         That   argument    is    again

insufficient.          The plaintiffs must explain why, in light of the

Mathews balancing test, the DCF's current conduct notwithstanding

the regulation is constitutionally inadequate.                  They have not done

so.

             3.       Federal Statutory AACWA Claim

             Finally, the plaintiffs allege that the defendants failed

to    provide     a    substantial    number     of    class    members    with    full


                                          -33-
individualized case plans, as required by the AACWA.16               The AACWA,

part of the Social Security Act, is a grant of federal funding for

expenses associated with operating a foster care system.                 Connor

B., 771 F. Supp. 2d at 168. In order to obtain the funding, the

state must submit a plan for the operation of its foster care

system and receive approval from the Secretary of Health and Human

Services (HHS).        Suter v. Artist M., 503 U.S. 347, 351 (1992),

superseded by statute on other grounds, 42 U.S.C. § 1320a-2.                  One

required component of such a plan is that states must develop a

case    plan   "for    each    child   receiving    foster   care   maintenance

payments."     Connor B., 985 F. Supp. 2d at 155 (quoting 42 U.S.C.

§ 671(a)(16)) (internal quotation mark omitted).              A case plan is a

written     document    that    must   include     the   child's    records   and

information about the plans for the child, such as the prospective

placement, the services the child will receive, and the steps taken

toward stability and eventual permanency. 42 U.S.C. § 675(1). The

district court held, and the defendants do not contest here, that

the AACWA creates a privately enforceable right. Connor B., 771 F.

Supp. 2d at 168-172 (citing Lynch v. Dukakis, 719 F.2d 504, 510-11

(1st Cir. 1983)).17


       16
       The plaintiffs do not appeal the district court's denial of
their claim that the defendants failed to make adequate foster care
maintenance payments under the AACWA. See Connor B., 985 F. Supp.
2d at 165-66.
       17
       The parties dispute whether DCF must strictly comply with
the AACWA, or merely substantially comply with it.

                                       -34-
          The AACWA is also enforced by the Secretary of HHS, who

is empowered to withhold federal funding if the state fails to

comply substantially with the statutory requirements and fails to

implement a corrective plan. Sam M. ex rel. Elliott v. Chafee, 800

F. Supp. 2d 363, 388 (D.R.I. 2011) (citing 42 U.S.C. § 1320a-2a).

The Secretary has chosen not to take such action here.           No one in

this case wants the Secretary to cut off the roughly $60 million

Massachusetts receives from HHS.         See Administration for Children

and   Families,    FY   2013    ACF    Justification   of   Estimates   for

Appropriations Committee at 337 (identifying Massachusetts's actual

foster care funding from FY 2011 at slightly above $60 million).

          The district court denied the claim that the AACWA had

been violated as to the class.        That court cited evidence from the

plaintiffs that the files for 14.6% of children sampled from a

group entering foster care and 35.1% of children sampled from a

group in foster care for two years or more lacked case plans.

Connor B., 985 F. Supp. 2d at 155.           Of those files that included

case plans, many were incomplete.             Id. at 155-56.    From this

evidence, the district court found that case plans "are generally

not well maintained and, in some cases, are entirely unavailable

for review."      Id. at 166.    It then concluded that these failures

constituted mere "gaps in record keeping," not "grave statutory

error," "particularly when viewed in the context of the financial

and administrative hardships that have been discussed above."           Id.


                                      -35-
We understand the court to have drawn a distinction, in part,

between whether services were adequately provided and whether the

paperwork was done.

             We agree with the district court that this record does

not show a class-wide failure to provide documentation in the form

of individualized case plans.       The district court found that

between about 65% and 85% of children have individualized case

plans.   Id.   That case plans are "not well maintained and, in some

cases, . . . entirely unavailable for review," id., is not enough

to prove that DCF is out of compliance with the statute vis-à-vis

the class.

                                  IV.

             Having carefully heard and analyzed the evidence, the

district judge offered editorial comments about areas of DCF

deficiency which, while not unconstitutional, nonetheless warrant

attention from the legislative and executive branches.

             We end where we started, directing these matters to the

attention of the state legislature and the Governor.     The decision

of the district court is affirmed.      No costs are awarded.

             So ordered.




                                 -36-
                                 Appendix A

Portions of the injunctive relief requested in the complaint:



e.   Order appropriate remedial relief to ensure Defendants' future

compliance with their legal obligations to Plaintiff Children,

including, but not limited to, the following:



           i. Caseloads.    DCF shall establish and implement limits

           on   the   caseloads    of   all   case-carrying     workers    for

           children in DCF placements and private agency placements

           operating under contract with DCF. These caseload limits

           shall be based on the standards for accreditation of

           public child welfare agencies set by the Council on

           Accreditation ("COA") and the professional standards set

           by the Child Welfare League of America ("CWLA").



           ii. Education/Training.         DCF shall develop and implement

           educational qualifications and a mandatory comprehensive

           pre-service     and    in-service      training      program    for

           caseworkers    and    supervisors     based    on   standards   for

           acceptable management of a child welfare system;



           iii.   Availability     of    Necessary       Resources   for   the

           Placement of Children and Services for Children and


                                    -37-
Parents.    An assessment shall be conducted by qualified

professionals    to     determine    the    need       for   additional

services and placements, including the need for family

preservation services, foster and adoptive placements

(including placements for children with disabilities or

other      behavioral      needs),         wraparound         services,

reunification services, independent living services, and

medical, dental, and mental health services, for children

in foster care throughout the state; and the time period

during   which   these    placements       and    services      will    be

developed. Defendants shall take the steps necessary to

develop these services and placements according to the

assessment and the time frames it provides;



iv. Monitoring the Safety of Children in Placement.                    DCF

workers shall visit all children in placement and their

foster   parents    as   frequently     as       set    forth   in     the

standards set by the COA and the CWLA in order to ensure

that the children are safe.

DCF shall also comply with the standards and processes

required    under   Massachusetts      law       for   the   approval,

screening, oversight and utilization of all placement

types that house foster children;




                         -38-
v.   Child-Parent   and    Sibling   Visitation.       DCF   shall

develop and implement policies providing for adequate

visitation between parents and children of those parents

removed into foster care and siblings one or more of whom

has been removed into foster care; Defendants shall

develop and implement policies, which adequately provide

for siblings being placed together in foster care and in

adoptive or guardianship settings where those permanency

goals are achieved;



vi. Case and Service Planning.       DCF shall take necessary

action to provide adequate and timely case plans and case

reviews for children and adequate and timely services

plans for their parents.



vii. Quality Assurance/Data.         DCF shall ensure that it

has a quality assurance ("QA") system consistent with the

standards   of   the   COA   and   CWLA   that   is   capable   of

measuring the quality of services provided to children in

DCF custody;



viii.    Contract      Monitoring     and    Performance-Based

Monitoring.    DCF shall ensure that an adequately staffed

and trained contract monitoring unit is created within


                          -39-
the state's central office for purposes of overseeing and

managing the purchased services of the agency; DCF shall

develop and implement a performance-based contracting

scheme with its private foster care providers to ensure

the protection of children;



ix. Foster Care Maintenance Rates.    DCF shall determine

and pay foster care reimbursement rates that fully meet

the elements set forth in 42 U.S.C section 675(4)(A);



x. Monitoring/Enforcement.    The provisions of the Court

order entered pursuant to Fed. R. Civ. P. 65(d) shall be

monitored by a neutral expert monitor appointed by the

Court.   In addition, the Court shall have continuing

jurisdiction to oversee compliance with that order.




                     -40-